Banks, J.
This is a petition to establish the plaintiff’s draft report upon which no action was taken by the trial justice during the ninety day period prescribed for the settlement of reports by Dist./Mun. Cts. R. Civ. P. Rule 64 (c)(5). See Moy v. McCain, Mass. App. Div. Adv. Sh. (1979) 227.
The plaintiff commenced this action in tort to recover damages for personal injuries he sustained when he was struck by a motor vehicle which was being backed off a service lift by defendant Edward P. Champy on the defendant’s business premises, Champy’s Service Tire and Supply, Inc. In entering judgment for the defendants, the trial court i uled that:
"the plaintiff did not meet the requirements of M.G.L.c. 231, §6n, in that he could not prove medical bills resulting from the accident of at least Five Hundred Dollars ($500.00)."
The plaintiff claims to be aggreived, in the draft report at issue, by this ruling and by the court’s denial of certain related rulings of law requested by the plaintiff at the end of trial.
We express no opinion as to the merits of the plaintiff’s claim of error in the trial court’s rulings. We do conclude that the plaintiffs draft report appears to present an issue of law foi appellate consideration. Accordingly, the plaintiff’s petition to establish is allowed.